DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claim 1 was amended.  Claims 1-4 are pending.

Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive.  Applicant has amended claim 1 to include the limitation, “responsive to determining that the calibration ratio was calculated as part of a first calibration of the glucose sensor…” and argues that the Hayter reference does not teach this as the ratio that was cited requires a calibration data from two different calibration runs.  The Office does not dispute that the cited teachings require data from two different calibration runs.  However, the new limitation states that the calibration ratio was calculated as “part of a first calibration of the glucose sensor.”  Hayter use of two calibration runs may include the very first baseline calibration.  Thus, when the cited ratio is calculated, it does occur as “part of” a first calibration (and part of a subsequent calibration) because it may require data from the first calibration.  The Office believes that the argument would be persuasive if claim 1 stated that the calibration ratio is calculated during (or for) the first calibration of the glucose sensor.  The rejections are maintained.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayter et al. (US 2008/0287762, cited in the IDS) in view of Braig et al. (US 6645142).
Regarding claim 1, Hayter et al. disclose a method for first day calibration (FDC) of a glucose sensor (see [0147] where the calibration analysis is performed over the first few days of the sensor life, including the first day) for measuring the level of glucose in a body of a user (see [0005] where the invention is directed to glucose sensors), said sensor including physical sensor electronics, a microcontroller, and a working electrode (see Figures 1 – 4B), the method comprising: 
(a) measuring, by said physical sensor electronics, the electrode current (Isig) for the working electrode (see [0062] – “Referring back to the Figures, in one embodiment, the transmitter unit 102 (FIG. 1) is configured to detect the current signal from the sensor unit 101 (FIG. 1)”); 
(b) calculating, by the microcontroller, a calibration ratio (CR) based on said Isig ([0147] & [0153] – calibrations are checked over life time of sensor at established intervals, however additional checks may be required depending on an sensor characteristics measured; [0154] – a relative difference in sensor sensitivity is assessed using calibration data from two different times, a relative difference between two values is a ratio, e.g. (x1-x2)/x2; see section 6 above for further support of this rejection); 
(c) responsive to determining that the calibration ratio was calculated as part of a first calibration of the glucose sensor, comparing by the microcontroller said calibration ratio to a threshold range; and (d) based on said comparison, calculating by the microcontroller a time interval until the next calibration ([0154] – if the aforementioned relative difference is beyond a predefined threshold, then the user is prompted to perform additional calibrations at a time interval; in one example, the system can perform a cal every 2 hours after the end of the current one; thus where a second cal is required in another 2 hours, the system determines what the next cal start time will be based on the end of the current cal; also [0158] as noted in the arguments above states that the system may establish a window of time for the cal to be performed; the window being an interval of time, the cal ratio in Hayter is calculated as part of a first calibration in the scenario where the initial baseline calibration is used).
Hayter does not disclose that the method includes setting by the microcontroller an alarm for performing said next calibration within said time interval based on said comparison.  However, the use of alarms as reminders to perform calibration within set time periods was known as taught by Braig (see claim 3).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Hayter to include the claimed alarm limitations as taught by Braig et al. for reminding the user because it can prevent erroneous measurements.  
Regarding claims 2-4, Hayter et al. do not disclose:
wherein said threshold range is 4 < CR < 7;
wherein, if CR is outside of said threshold range, then the time interval until the next calibration is calculated to be 3 hours; or
wherein, if CR is within said threshold range, then the time interval until the next calibration is calculated to be 6 hours.
However, these limitations amount to optimization steps.   It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Hayter to use the claimed parameters (threshold range and time intervals) because MPEP 2144.05 notes that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Hayter et al. notes that these are result effect variables.  For example, the magnitude of the relative difference is recognized as indicative of sensor sensitivity issues, and if the relative difference indicates additional calibrations, Hayter et al. establishes predefined calibration intervals noted in [0154]). 

Conclusion
Claims 1-4 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791       

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791